Exhibit 10.4(g)

 

[gvh5ufzk04l0000001.jpg]

 

 

David Kenny

Chief Executive Officer

 

December 13, 2019

Ms. Laurie Lovett

Dear Laurie,

I am delighted to offer you the position of Chief Human Resources Officer,
Nielsen Holdings based in our New York City office, to myself. Your hire date is
January 13, 2020.  Upon the completion of the separation or other similar
disposition of the Connect business, your title will become Chief Human
Resources Officer, Nielsen Media.

Your annualized base salary will be $500,000, payable in biweekly installments.

You will participate in our Annual Incentive Plan with an annual target of
$500,000.  Annual incentive payments are typically made in March of each
year.  For the 2020 plan year, 1/6th or $83,333, will be paid out on your 6
month anniversary and another 1/6th or $83,333, will be paid on your 12 month
anniversary.  The remaining portion of your annual incentive will be subject to
overall business and individual performance and paid at the time normal bonus
payments are made.

As a member of Nielsen’s senior management team, you will be eligible to
participate in discretionary Long Term Incentive (LTI) awards.

In February of 2020, we will recommend to the Compensation Committee of the
Board of Directors that you are awarded equity grants as follows:

 

•

Performance restricted stock units (PRSUs), having a value of $600,000 under our
Long Term Performance Plan (LTPP). The PRSUs will be earned based on the company
achieving approved cumulative financial performance targets over the three-year
period commencing January 1, 2020.

 

•

Restricted stock units (RSUs) having a value of $400,000. RSUs automatically
vest in 4 equal annual installments commencing on the first anniversary of the
grant date provided you are an active employee on the vesting date.

As a senior executive at Nielsen you are expected to accumulate and maintain a
meaningful level of stock ownership in the Company. The value of your stock
ownership guideline is 1x your annual salary. The guideline shares will be
determined using the closing price of a Nielsen share on your hire date. A
summary of our stock ownership guideline is included in the addendum to this
offer letter.

You will be eligible for reimbursement of actual expenses incurred for annual
financial planning and executive health examination up to annual limits of
$15,000 and $2,500 respectively.

The company will reimburse the costs of temporary accommodations in New York
City for up to 90 days from your date of hire.  In addition, we will reimburse
relocation expenses from New Jersey to New York City provided that the
relocation is initiated within 12 months of your hire date. Relocation costs
include but are not limited to home sale/purchase and movement of household
goods according to Nielsen’s relocation policy. You will be required to use
Nielsen preferred relocation provider, Cartus.  

 

--------------------------------------------------------------------------------

 

[gvh5ufzk04l0000001.jpg]

 

As a Nielsen employee, you will be eligible for all benefits currently offered
to members of the Nielsen senior management team as of your first day of
employment.  Within a week of your start date you should receive an email from
Alight, our benefits administration platform, inviting you to enroll in our
benefit plans. You must enroll within 31 days of your hire date. If you do not
receive your email, please contact the Alight Benefits Service Center
(1-833-372-8751).

While it is our sincere hope that our relationship will be a long and mutually
beneficial one, your employment by Nielsen is at-will, which means either you or
the company may voluntarily terminate your employment at any time. In the event
your employment is terminated involuntarily (except in cases deemed to be "for
cause") or voluntarily "for good reason", you will receive benefits as described
in our Executive Severance Policy, a copy of which is enclosed with this letter.

In the event of a qualifying termination during the change in control period, as
defined under the Executive Severance Policy, for a year in which a pro-rata or
no bonus has been paid due to you commencing employment with Nielsen, we will
use the target bonus opportunity in calculating the average bonus payout.

This offer is conditional upon the following:

 

1.

Successful completion of a background check including prior employment and
education verification.

 

2.

Your completion of the Employment Eligibility Verification Form I-9.  The
Immigration Reform and Control Act of 1985 requires employers to verify that all
employees are legally authorized to work in the United States.

 

3.

Signed return of necessary documents listed on the form to establish your
identity and employment eligibility. This form, and other new hire paperwork
will be sent to you upon accepting this offer and should be submitted on your
first day of employment.

 

4.

Your signing the enclosed Executive Non Disclosure, Non Solicitation,
Non-Competition and Inventions Assignment Agreement.

On behalf of the entire Nielsen team, I am thrilled to welcome you to our
organization. I look forward to working together as you build a rewarding career
and we create long term value at Nielsen.

Sincerely,

 

[gvh5ufzk04l0000003.jpg]

 

David Kenny

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Laurie Lovett

Date

 

 

--------------------------------------------------------------------------------

 

[gvh5ufzk04l0000001.jpg]

 

Share Ownership Guidelines Summary

 

•

Eligible shares include shares owned directly, jointly, beneficially owned held
indirectly, shares held in 401(k)

 

•

Ineligible shares include stock options and shares pledged for loans

 

•

There is no set time period to attain the guideline but until the guideline is
attained, executive is restricted from selling shares (with the exception of
shares used to cover income tax liability on vesting RSUs and on option exercise
and hold transactions)

 

•

Guidelines are set using a multiple of base salary for Section 16 Officers

 

•

Guideline shares are calculated for new hires using the closing price of a
Nielsen share on the hire date

 

•

Guidelines are reset each January

 

•

3x base salary is the maximum threshold below the level of the CEO

 

•

Executive is to produce an annual statement or certification of share ownership

 

•

Compensation Committee may waive application of guidelines in event of financial
hardship

 